         Case 3:18-cv-02104-RNC Document 14 Filed 12/28/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

PAMELA DE PENA, EXECUTRIX OF THE                      )
ESTATE OF MANUEL DE PENA                              )
                                                      )
                       Plaintiff                      )
                                                      )
v.                                                    )              CIVIL DOCKET NO.
                                                      )              3:18-cv-02104-RNC
                                                      )
UBER TECHNOLOGIES, INC.; RASIER, LLC;                 )
RASIER-NY, LLC; AKHTAR & SONS, INC.;                  )
BSD TWO, INC.; and MANPREET SINGH                     )
                                                      )
                       Defendants                     )
                                                      )

                            DEFENDANT RASIER, LLC’S
                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rule of Civil Procedure, Defendant Rasier, LLC

(“Rasier”) states that it is a Delaware limited liability company. Rasier’s parent corporation is

Uber Technologies, Inc. No publicly-held corporation owns 10% or more of Rasier’s stock.

                                                      Respectfully submitted by,
                                                      Defendant
                                                      RASIER, LLC,
                                                      By its attorneys,

                                                      /s/ Lesley P. Chuang
                                                      ___________________________________
                                                      Kevin J. O’Leary, ct30271
                                                      Lesley P. Chuang, ct29468
                                                      COUGHLIN BETKE LLP
                                                      175 Federal Street
                                                      Boston, MA 02110
                                                      (617) 988-8050
                                                      koleary@coughlinbetke.com
                                                      lchuang@coughlinbetke.com

Dated: December 28, 2018
         Case 3:18-cv-02104-RNC Document 14 Filed 12/28/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I, Lesley P. Chuang, hereby certify that on this 28th day of December 2018, I served a
copy of the within document upon all parties of record via the Court ECF system.

Mary Ann Connors, Esq.
Adelman Hirsch & Connors LLP
1000 Lafayette Boulevard
Bridgeport, CT 06604

Robert O. Hickey, Esq.
Ryan Ryan Deluca LLP
1000 Lafayette Blvd, Suite 800
Bridgeport, CT 06604

                                                    /s/ Lesley P. Chuang
                                                    ___________________________________
                                                    Lesley P. Chuang, Esq. (ct29468)




                                                2
